ACCEPTED
                                                                                       12-15-00141-CV
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                 10/30/2015 4:36:17 PM
                                                                                             Pam Estes
                                                                                                CLERK

                              No. 12-15-00141-CV
                         ____________________________
                                                                     FILED IN
                       IN THE COURT OF APPEALS     12th COURT OF APPEALS
                  TWELFTH JUDICIAL DISTRICT OF TEXAS TYLER, TEXAS
                                                   10/30/2015 4:36:17 PM
                             TYLER, TEXAS
                                                          PAM ESTES
                     _____________________________          Clerk

        MORRISON SUPPLY COMPANY, LLC and PATRIOT SUPPLY
                        HOLDINGS, INC.

                                          v.

                     SCOTT HILBURN and MIKE ANTHONY
                       _____________________________
                    JOINT MOTION TO DISMISS APPEAL
                       _____________________________
                   On Appeal from the 7th Judicial District Court,
                               Smith County, Texas
                           Trial Court No. 15-0792-A
                      _______________________________

TO THE HONORABLE TWELFTH COURT OF APPEALS:

      Appellants and Appellees jointly move to dismiss this appeal, and in support

of this joint motion, state as follows:

      1.     This is an appeal from an order denying Appellants’ application for a

temporary injunction (“Order”) in Cause No. 15-0792-A.

      2.     Now, pursuant to Rule 42.1(a)(2) of the Texas Rules of Appellate

Procedure, the parties jointly request that the Court dismiss this appeal. The

parties have reached an agreement that encompasses all of the issues raised in this
appeal, and the trial court has entered a Final Judgment based on the parties’

agreement that resolves this dispute.

      3.     The parties agree that each will be responsible for its own costs.




                                          2
Agreed to and signed on this 30th day of October, 2015.



                                             /s/ Vanessa Griffith
         Michael E. Starr                   Vanessa Griffith
          State Bar No. 19078400              State Bar No. 00790469
         COGHLAN CROWSON LLP                Thomas S. Leatherbury
         1127 Judson Road                     State Bar No. 12095275
         Suite 211                          Stephen S. Gilstrap
         Longview, Texas 75606                State Bar No. 24078563
         903.758.5543                       VINSON & ELKINS LLP
         mstarr@ccfww.com                   2001 Ross Avenue
                                            Suite 3700
                                            Dallas, Texas 75201-2975
                                            214.220.7713
                                            vgriffith@velaw.com
                                            tleatherbury@velaw.com
                                            sgilstrap@velaw.com

                                            Attorneys for Appellants


                                            /s/ Trey Yarbrough
         Keith Dollahite                    Trey Yarbrough
          State Bar No. 05958550              State Bar No. 22133500
         M. KEITH DOLLAHITE, P.C.           Dallas W. Tharpe
         5457 Donnybrook Avenue               State Bar No. 24052036
         Tyler, Texas 75703                 YARBROUGH WILCOX, PLLC
         903.581.2110                       100 East Ferguson, Suite 1015
         keith@mkdlaw.us                    Tyler, Texas 75702
                                            903.595.3111
                                            trey@yw-lawfirm.com
                                            dallas@yw-lawfirm.com

                                            Attorneys for Appellees




                                        3
                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing document has
been served upon the following counsel of record via electronic filing on October
30, 2015:

                                Trey Yarbrough
                            State Bar No. 22133500
                               Dallas W. Tharpe
                            State Bar No. 24052036
                          YARBROUGH WILCOX, PLLC
                         100 East Ferguson, Suite 1015
                              Tyler, Texas 75702
                                 903.595.3111
                            trey@yw-lawfirm.com
                           dallas@yw-lawfirm.com

                                Keith Dollahite
                            State Bar No. 05958550
                           M. KEITH DOLLAHITE, P.C.
                           5457 Donnybrook Avenue
                              Tyler, Texas 75703
                                 903.581.2110
                               keith@mkdlaw.us


                                           /s/ Vanessa Griffith
                                           Vanessa Griffith

US 3857080




                                       4